                Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    THE PROTECT DEMOCRACY PROJECT, INC.
    2020 Pennsylvania Avenue, NW, #163
    Washington, D.C. 20006

                                 Plaintiff,

           v.
                                                                       COMPLAINT
    U.S. DEPARTMENT OF JUSTICE
    950 Pennsylvania Avenue, NW
    Washington, D.C. 20530
                                                                     Case No. 19-3232
    and

    U.S. DEPARTMENT OF HOMELAND SECURITY
    245 Murray Drive, SW
    Washington, D.C. 20528

                                 Defendants.


                                      INTRODUCTION

          1.     Violence and other threats fueled by white supremacy and similar hate-filled

ideologies are on the rise in the United States.1 Indeed, FBI leadership recently acknowledged

the threat posed by white supremacist groups and the individuals who share their views, noting:

“Individuals adhering to racially motivated violent extremism ideology have been responsible for




1
  Elisha Fieldstadt & Ken Dilanian, White Nationalism-Fueled Violence is on the Rise, But FBI is
Slow to Call it Domestic Terrorism, NBC News (Aug. 5, 2019),
https://www.nbcnews.com/news/us-news/white-nationalism-fueled-violence-rise-fbi-slow-call-
it-domestic-n1039206.
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 2 of 13



the most lethal incidents among domestic terrorists in recent years, and the FBI assesses the

threat of violence and lethality posed by racially motivated violent extremists will continue.”2

       2.      This threat has not arisen in a vacuum. Rather, there is reason to be concerned

about the connection between political rhetoric in recent years and the rise in hate incidents we

have been experiencing as a nation.

       3.      Reported hate crimes have been on the rise for several consecutive years,

beginning in 2015 (the start of the last presidential election season).3 And, in the last several

years, there have been dozens of cases of violence and other threats in which the alleged

perpetrators have invoked President Trump’s name or rhetoric, including the mass murder of 22

people in El Paso just this past summer.4

       4.      There are also numerous—and recent—reports of increased activity by white

supremacist and other hate groups specifically targeting peaceful protesters at events hosted by




2
  Michael C. McGarrity & Calvin A. Shivers, Confronting White Supremacy, Statement Before
the House Oversight and Reform Committee, Subcommittee on Civil Rights and Civil Liberties
(June 4, 2019), https://www.fbi.gov/news/testimony/confronting-white-supremacy.
3
 John Eligon, Hate Crimes Increase for the Third Consecutive Year, F.B.I. Reports, New York
Times (Nov. 13, 2018), https://www.nytimes.com/2018/11/13/us/hate-crimes-fbi-2017.html.
4
  See, e.g., Mark Levine, ‘No Blame?’ ABC News Finds 36 Cases Invoking ‘Trump’ In
Connection with Violence, Threats, Alleged Assaults, ABCNews (Aug. 14, 2019),
https://abcnews.go.com/Politics/blame-abc-news-finds-17-cases-invoking-
trump/story?id=58912889&cid=social_twitter_abcnp; Jon Swaine & Juweek Adolphe, Violence
in the Name of Trump, The Guardian (Aug. 28, 2019), https://www.theguardian.com/us-news/ng-
interactive/2019/aug/28/in-the-name-of-trump-supporters-attacks-database; Peter Baker &
Michael D. Shear, El Paso Shooting Suspect’s Manifesto Echos Trump’s Language, New York
Times (Aug. 4, 2019), https://www.nytimes.com/2019/08/04/us/politics/trump-mass-
shootings.html. There are also reports of data showing that counties that hosted Trump
Campaign rallies in 2016 saw an increase in hate crimes. See, e.g., Ayal Feinberg, Regina
Branton, & Valerie Martinez-Ebers, Counties that Hosted a 2016 Trump Campaign Rally Saw a
226 Percent Rise in Hate Crimes, Washington Post (Mar. 22, 2019),
https://www.washingtonpost.com/politics/2019/03/22/trumps-rhetoric-does-inspire-more-hate-
crimes/?noredirect=on#click=https://t.co/bYXsN60xzH.

                                                  2
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 3 of 13



President Trump’s 2020 reelection campaign throughout the country.5 These groups often use

actual or threatened violence to intimidate individuals exercising their right to protest President

Trump or support his opponents. These groups therefore not only endanger public safety

throughout the country, they also threaten to quash political dissent—a hallmark of our liberal

democracy that needs to be safeguarded.

       5.      The public has a vital interest in knowing about the nature and extent of the threat

posed by white supremacist and other hate groups at Trump Campaign events and what, if

anything, the government is doing about it—especially as we enter another election season.

There is a special danger to our democracy posed by political violence that is tolerated—or

worse—by our chief executive.

       6.      Accordingly, on August 16, 2019, The Protect Democracy Project, Inc. submitted

Freedom of Information Act (“FOIA”) requests to the Secret Service and the FBI seeking records

related to threats of violence and other unlawful activity by such groups at President Trump’s

political campaign events, and the government’s knowledge and understanding of, and response

to, such threats. To date, neither agency has provided a final response.




5
  See, e.g., Nic Garcia, Militia-Style Group, Oath Keepers, Will Be in Dallas for Trump Rally,
The Dallas Morning News (Oct. 11, 2019),
https://www.dallasnews.com/news/politics/2019/10/11/militia-style-group-oath-keepers-will-be-
in-dallas-for-trump-rally/; Will Sommer & Kelly Weill, Proud Boys to Beef Up Presence at
Trump 2020 Events, Daily Beast (June 20, 2019), https://www.thedailybeast.com/proud-boys-
pledge-to-up-their-presence-at-trumps-2020-events; see also Janet Reitman, U.S. Law
Enforcement Failed to See the Threat of White Nationalism. Now They Don’t Know How to Stop
It., New York Times Magazine (Nov. 3, 2018),
https://www.nytimes.com/2018/11/03/magazine/FBI-charlottesville-white-nationalism-far-
right.html.


                                                  3
              Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 4 of 13



       7.      Protect Democracy brings this action against DHS and DOJ to compel

compliance with FOIA, 5 U.S.C. § 552 et seq., and the agencies’ implementing regulations,

6 C.F.R. Part 5 (DHS) and 28 C.F.R. Part 16 (DOJ).

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       9.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).

       10.     Defendants have failed to meet the statutory deadlines set by FOIA. See 5 U.S.C.

§§ 552(a)(6)(A) and (a)(6)(E)(ii)(I). Plaintiff has therefore exhausted all administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C).

                                            PARTIES

       11.     Plaintiff The Protect Democracy Project, Inc. (“Protect Democracy”) is an

organization with 501(c)(3) tax-exempt status, incorporated under the laws of the District of

Columbia, and headquartered at 2020 Pennsylvania Avenue, NW, #163, Washington, D.C.

20006. Protect Democracy is a nonpartisan, nonprofit organization dedicated to fighting attacks,

from at home and abroad, on our right to free, fair, and fully informed self-government. Its

mission is to protect American democracy from declining into a more authoritarian form of

government.

       12.     As part of its mission, Protect Democracy seeks to inform public understanding of

government operations and activities, particularly within the executive branch, by gathering and

disseminating information that is likely to contribute significantly to that understanding. Protect

Democracy regularly requests such information pursuant to FOIA. Protect Democracy has and

will continue to give the public access to documents obtained via FOIA by publishing them on




                                                 4
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 5 of 13



its website, www.protectdemocracy.org, and sharing information about and analysis of those

documents as appropriate.

       13.    Defendant U.S. Department of Justice (“DOJ”) is an agency of the executive

branch of the federal government of the United States within the meaning of 5 U.S.C. § 552(f)(1)

and 5 U.S.C. § 551. DOJ is headquartered at 950 Pennsylvania Avenue, NW, Washington, D.C.

20530. The Federal Bureau of Investigation (“FBI”) is a component of DOJ.

       14.    Defendant U.S. Department of Homeland Security (“DHS”) is an agency of the

executive branch of the federal government of the United States within the meaning of 5 U.S.C.

§ 552(f)(1) and 5 U.S.C. § 551. DHS is headquartered at 245 Murray Drive, SW, Washington,

D.C. 20528. The U.S. Secret Service (“Secret Service”) is a component of DHS.

                                            FACTS

Plaintiff’s FOIA Request

       15.    On August 16, 2019, Protect Democracy electronically submitted identical FOIA

requests to the FBI and the Secret Service. See Exhibit A. The requests sought:

              (1) Documents concerning explicit or implicit threats of violence
                  made or posed by any white supremacist group or hate group in
                  connection with any event hosted by Donald J. Trump for
                  President (including the president’s initial and reelection
                  campaigns, hereinafter collectively referred to as the “Trump
                  Campaign”).
              (2) Documents indicating that your agency (or any other agency of
                  the federal government) has identified white supremacist groups
                  or hate groups, generally or specifically, as posing a threat of
                  violence or other unlawful activity at events hosted by the Trump
                  Campaign.
              (3) Documents indicating that your agency (or any other agency of
                  the federal government) has identified individuals who hold
                  white supremacist or white nationalist views as posing a threat
                  of violence or other unlawful activity at events hosted by the
                  Trump Campaign.




                                               5
               Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 6 of 13



                 (4) Communications or other documents exchanged with state or
                     local law enforcement agencies concerning explicit or implicit
                     threats of violence made or posed by any white supremacist
                     group or hate group in connection with any event hosted by the
                     Trump Campaign.
                 (5) Documents concerning the arrest and/or prosecution of any
                     member of any white supremacist group or hate group in
                     connection with violence, harassment, threats, or intimidation at
                     any event hosted by the Trump Campaign.
                 (6) Documents indicating that any member of any white supremacist
                     group or hate group has been barred or otherwise prevented from
                     attending any event hosted by the Trump Campaign.
                 (7) Documents indicating or reflecting any advice or instructions
                     given to Trump Campaign personnel concerning the incitement
                     or encouragement of violence at Trump Campaign events.6

         16.     Protect Democracy requested expedited processing pursuant to 5 U.S.C.

§ 552(a)(6)(E), 28 C.F.R. § 16.5(e) (DOJ), and 6 C.F.R. § 5.5(e) (DHS).

         17.     Protect Democracy qualifies for expedited processing based on the “urgency to

inform the public about an actual or alleged federal government activity” and because the

requests are “made by a person who is primarily engaged in disseminating information.” 5

U.S.C. § 552(a)(6)(E)(v). The records that Protect Democracy requested are urgently needed to

inform the public about its safety in an arena of political speech vital to our democracy.

         18.     Protect Democracy also sought fee waivers pursuant to 5 U.S.C.

§ 552(a)(4)(A)(ii)-(iii).

         19.     Protect Democracy qualifies for fee waivers based on its status as a representative

of the news media and because disclosure of the information sought “is likely to contribute

significantly to public understanding of the operations or activities of the government and is not

primarily in the commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(ii)-(iii).



6
    The requests defined key terms, including “white supremacist group” and “hate group.”


                                                  6
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 7 of 13



FBI Response to Plaintiff’s Request

       20.     Protect Democracy submitted its request to the FBI through the agency’s online

FOIA filing system, the eFOIPA Portal, and received an automated email confirmation from the

FBI shortly thereafter. See Exhibit B.

       21.     On the same day, Protect Democracy also emailed the FBI’s FOIA office to

confirm receipt of the request. On August 19, 2019, the FBI replied by email confirming that the

request was submitted successfully. See Exhibit C.

       22.     Protect Democracy has not received any further communication of any kind from

the FBI. The agency has not responded to Protect Democracy’s requests for a fee waiver and

expedited processing. Nor has it provided Protect Democracy with a final response. In fact, it is

unclear whether the FBI has even assigned a file number to the request.

       23.     The FBI has no lawful basis for failing to timely produce responsive records or

otherwise respond to Protect Democracy’s request.

Secret Service Response to Plaintiff’s Request

       24.     Protect Democracy submitted its request to the Secret Service via email to

FOIA@usss.dhs.gov.

       25.     In a letter dated August 19, 2019, the Secret Service acknowledged that it had

received the request on August 16 and assigned it “File No. 20191045.” See Exhibit D.

       26.     In the same acknowledgment letter, the Secret Service denied Protect

Democracy’s request for expedited processing. The letter included boilerplate language

indicating that the Secret Service determined that the request “did not present any facts to justify

a grant of expedited processing under the applicable standards.” As to Protect Democracy’s




                                                 7
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 8 of 13



request for a fee waiver, the Secret Service indicated that it will hold such request “in abeyance

pending the quantification of responsive records.”

       27.     In another letter dated September 3, 2019, the Secret Service explained

(somewhat confusingly) that “after conducting a search for responsive records,” it determined

that Protect Democracy’s request was “too broad in scope” and that additional detail was

necessary to allow the agency to “initiate a search for responsive records.” The letter also stated

that it was not a denial of Protect Democracy’s request and instructed Protect Democracy to

resubmit its request containing a reasonable description of the records it was seeking. See

Exhibit E.

       28.     On September 13, 2019, counsel for Protect Democracy spoke by phone with two

employees of the Secret Service’s FOIA office to obtain more information as to why the agency

viewed the request as too broad to process. Counsel was told that the Secret Service database(s)

could only be searched using names (including people and places) and dates, but not key terms

or subjects; however, emails could be searched using key terms.

       29.     Although Protect Democracy maintains that its original request was reasonably

and sufficiently descriptive, on September 20, 2019, Protect Democracy narrowed its original

request. See Exhibit F. Among other things, Protect Democracy narrowed the timeframe

covered by its request. Protect Democracy also provided the Secret Service with a non-

exhaustive list of previous Trump Campaign events by date and location and a non-exhaustive

list of white supremacist and hate groups. Protect Democracy specifically noted in its September

20 letter, however, that the events included only “past events” (as those were the only events it

could reasonably identify without further information from the Secret Service) and the list of

groups was only “partial.”




                                                 8
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 9 of 13



       30.     The narrowed request sought:

               (1) Email communications, agency memoranda, or other documents (including
                   campaign event itineraries, schedules, or agendas) identifying threats of
                   violence made or posed by any known white supremacist group or hate group
                   in connection with any event hosted by Donald J. Trump for President
                   (including the president’s initial and reelection campaigns, hereinafter
                   collectively referred to as the “Trump Campaign”). [A list of past events by
                   date and location is attached hereto. A partial list of relevant groups is
                   included below.]
               (2) Email communications, agency memoranda, or other documents indicating
                   that any member of any known white supremacist group or hate group has
                   been barred from attending any event hosted by the Trump Campaign. [A list
                   of past events by date and location is attached hereto. A partial list of relevant
                   groups is included below.]
               (3) Email communications, agency memoranda, or other documents indicating
                   that any member of any known white supremacist group or hate group has
                   been vetted by the agency for attendance at any event hosted by the Trump
                   Campaign. [A list of past events by date and location is attached hereto. A
                   partial list of relevant groups is included below.]
               (4) Email communications, agency memoranda, or other documents indicating or
                   reflecting any advice or instructions given to Trump Campaign personnel
                   concerning the incitement or encouragement of violence at Trump Campaign
                   events.
               (5) Email communications, agency memoranda, or other documents indicating
                   that your agency (or any other agency of the federal government) has
                   identified white supremacist groups or hate groups, generally or specifically,
                   as posing an ongoing or future threat of violence, unrest, or unlawful activity
                   at events hosted by the Trump Campaign.
               (6) Communications or other documents exchanged with state or local law
                   enforcement agencies concerning explicit or implicit threats of violence made
                   or posed by any white supremacist group or hate group in connection with any
                   event hosted by the Trump Campaign. [A list of past events by date and
                   location is attached hereto. A partial list of relevant groups is included
                   below.]
               (7) Email communications, agency memoranda, or other documents concerning
                   the attendance of Enrique Tarrio, leader of a group called the Proud Boys, at
                   President Trump’s speech in Miami, Florida on February 18, 2019.

       31.     On October 3, 2019, the Secret Service acknowledged receipt of the narrowed

request, stating in a letter that “the U.S. Secret Service FOIA Office has conducted a reasonable

search for all potentially responsive documents.” See Exhibit G. However, the letter suggested


                                                 9
              Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 10 of 13



that the search was based on modified versions of the document categories included in the

narrowed request—versions that are narrower than what Protect Democracy submitted to the

Secret Service on September 20.

       32.      On October 4, 2019, counsel for Protect Democracy called the Secret Service’s

FOIA office, which confirmed that the agency’s search was inconsistent with the narrowed

request. In addition, the Secret Service FOIA office also suggested that searching for records

related to “white supremacist” groups would yield too many results, though it had not yet

attempted such a search.

       33.      On October 4, 2019, counsel for Protect Democracy followed up with an email to

the Secret Service FOIA office, informing the agency that it was not complying fully with its

obligations under FOIA. See Exhibit H. The email identified the inconsistencies between the

nature and scope of the Secret Service’s search and Protect Democracy’s request, and asked the

agency to provide a written explanation of its search, including specific search terms used for

each of the requests.

       34.      The Secret Service has not responded to Protect Democracy’s October 4 email

and has not provided Protect Democracy with a final response to its request.

       35.      The Secret Service has no lawful basis for refusing expedited processing or failing

to timely produce responsive records.

                                 FIRST CLAIM FOR RELIEF

Defendants Violated FOIA by Failing to Produce Records Responsive to Plaintiff’s Request

       36.      Protect Democracy re-alleges and incorporates by reference all preceding

paragraphs.




                                                10
              Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 11 of 13



       37.      Defendants are subject to FOIA and must therefore release in response to FOIA

requests any disclosable records in their possession at the time of the requests and provide a

lawful reason for withholding any materials as to which they are claiming an exemption.

       38.      Defendants have failed to comply with the statutory time for the processing of

FOIA requests.

       39.      Protect Democracy has exhausted all applicable administrative remedies with

respect to Defendants’ failure to timely comply with its requests.

       40.      Defendants have no lawful basis for declining, or otherwise failing, to

expeditiously produce the records requested. Defendants’ failure to timely respond to Protect

Democracy’s requests therefore violated the its rights under FOIA, 5 U.S.C. § 552(a)(6)(A), and

Defendants’ implementing regulations.

       41.      Accordingly, Protect Democracy is entitled to an order compelling Defendants to

release, as soon as practicable, any responsive documents.

                                    SECOND CLAIM FOR RELIEF

                      Defendant DHS Improperly Denied Plaintiff’s Request for
                                      Expedited Processing

       42.      Protect Democracy re-alleges and incorporates by reference all preceding

paragraphs.

       43.      Protect Democracy is entitled to expedited processing of its FOIA request because

there is “[a]n urgency to inform the public about an actual or alleged federal government

activity” and the request is “made by a person who is primarily engaged in disseminating

information.” 5 U.S.C. § 552(a)(6)(E); 6 C.F.R. § 5.5(e)(1)(ii).

       44.      By denying Protect Democracy’s request for expedited processing, the Secret

Service violated Protect Democracy’s rights under FOIA and DHS regulations.



                                                11
             Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 12 of 13



                                         THIRD CLAIM FOR RELIEF

          Defendant DOJ’s Failure to Respond Improperly Denied Plaintiff’s Request for
                                     Expedited Processing

       45.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       46.       Protect Democracy is entitled to expedited processing of its FOIA request because

there is “[a]n urgency to inform the public about an actual or alleged federal government

activity” and the request is “made by a person who is primarily engaged in disseminating

information.” 5 U.S.C. § 552(a)(6)(E); 28 C.F.R. § 16.5(e)(1)(ii).

       47.       By failing to respond to Protect Democracy’s FOIA request at all, including its

request for expedited processing, the FBI violated Protect Democracy’s rights under FOIA and

DOJ regulations.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Protect Democracy prays that this Court:

       (1) Declare that the records sought by Protect Democracy in its FOIA requests are public

             records under 5 U.S.C. § 552(a)(2), which should be disclosed pursuant to 5 U.S.C.

             §§ 552(a)(3)(A) and (a)(6)(A) and Defendants’ implementing regulations, 6 C.F.R.

             Part 5 (DHS) and 28 C.F.R. Part 16 (DOJ);

       (2) Declare that Protect Democracy is entitled to expedited processing by Defendants

             under 5 U.S.C. § 552(a)(6)(E), C.F.R. § 16.5(e) (DOJ), and 6 C.F.R. § 5.5(e) (DHS);

       (3) Declare that Protect Democracy is entitled to fee waivers under 5 U.S.C.

             § 552(a)(4)(A)(ii)-(iii);

       (4) Order Defendants, by a date certain, to produce to Protect Democracy any and all

             non-exempt records or portions of records responsive to Protect Democracy’s




                                                  12
              Case 1:19-cv-03232 Document 1 Filed 10/28/19 Page 13 of 13



              requests, as well as Vaughn index of any records or portions of records withheld due

              to a claim of exemption;

          (5) Grant Protect Democracy an award of attorneys’ fees and other reasonable litigation

              costs pursuant to 5 U.S.C. § 552(a)(4)(E); and

          (6) Grant Protect Democracy such other relief as the Court deems just and proper.



Dated: October 28, 2019                        Respectfully submitted,

                                               THE PROTECT DEMOCRACY PROJECT, INC.

                                            By: /s/ Justin Florence
                                               Justin Florence (D.D.C. Bar No. 988953)
                                               Genevieve C. Nadeau*
                                               THE PROTECT DEMOCRACY PROJECT, INC.
                                               15 Main Street, Suite 312
                                               Watertown, MA 02472
                                               Telephone: (202) 579-4582
                                               Facsimile: (929) 777-8428
                                               justin.florence@protectdemocracy.org
                                               genevieve.nadeau@protectdemocracy.org

                                               Stephanie Llanes*
                                               THE PROTECT DEMOCRACY PROJECT, INC.
                                               115 Broadway, 5th Floor
                                               New York, NY 10006
                                               Telephone: (202) 579-4582
                                               Facsimile: (929) 777-8428
                                               stephanie.llanes@protectdemocracy.org

                                               Counsel for Plaintiff
*
    Pro hac vice application forthcoming.




                                                  13
